Judge GREENE
dissenting.
I disagree with the conclusion of the majority that the defendant auction company “warranted that the seller of the automobile had title to it.” The warranty executed by the defendant guaranteed only that title to the automobile was “free and clear of all liens and encumbrances.” It did not guarantee that the seller had that title. The owner of the automobile, the seller, did however in a separate agreement, covenant that he was “the true and lawful owner” of the automobile.
I find the language of the warranty to be clear and unambiguous, and this court cannot, as the majority has done, “insert what the parties elected to omit.” Taylor v. Gibbs, 268 N.C. 363, 365, 150 S.E.2d 506, 507 (1966). The clear language of the contract placed the burden of defective title on the seller, and no one here contends that the defendant was the seller. Furthermore, I find no error in the trial court’s exclusion of plaintiff’s evidence from other automobile dealers as to the meaning in the “trade” of the *92disputed contract language. While custom and trade usage maybe good evidence to explain the terms of an ambiguous contract, such evidence is “never admitted to make a new contract or to add a new element to one previously made.” Lester v. Thompson, 261 N.C. 210, 218, 134 S.E.2d 372, 378 (1964).
Finding no error in the trial, I would affirm.